 
 
I 
108th CONGRESS
2d Session
H. R. 4780 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. DeFazio introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the United States Trade Representative to pursue a complaint of anti-competitive practices against certain oil exporting countries. 
 
 
1.FindingsCongress makes the following findings: 
(1)Gasoline prices have risen 80 percent since January, 2002, with oil recently trading at more than $40 per barrel for the first time ever. 
(2)Rising gasoline prices have placed an inordinate burden on American families. 
(3)High gasoline prices have hindered and will continue to hinder economic recovery. 
(4)The Organization of Petroleum Exporting Countries (OPEC) has formed a cartel and engaged in anti-competitive practices to manipulate the price of oil, keeping it artificially high. 
(5)Six member nations of OPEC—Indonesia, Kuwait, Nigeria, Qatar, the United Arab Emirates and Venezuela—are also members of the World Trade Organization. 
(6)The agreement among OPEC member nations to limit oil exports is an illegal prohibition or restriction on the exportation or sale for export of a product under Article XI of the GATT 1994. 
(7)The export quotas and resulting high prices harm American families, undermine the American economy, impede American and foreign commerce, and are contrary to the national interests of the United States. 
2.Actions to curb certain cartel anti-competitive practices 
(a)Definitions 
(1)Gatt 1994The term GATT 1994 has the meaning given such term in section 2(1)(B) of the Uruguay Round Agreements Act (19 U.S.C. 3501(1)(B). 
(2)Understanding on Rules and Procedures Governing the Settlement of DisputesThe term Understanding on Rules and Procedures Governing the Settlement of Disputes means the agreement described in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)). 
(3)World Trade Organization 
(A)In generalThe term World Trade Organization means the organization established pursuant to the WTO Agreement. 
(B)WTO agreementThe term WTO Agreement means the Agreement Establishing The World Trade Organization entered into on April 15, 1994. 
(b)Action by President 
(1)In generalNotwithstanding any other provision of law, the President shall, not later than 15 days after the date of enactment of this Act, initiate consultations with the countries described in paragraph (2) to seek the elimination by those countries of any action that— 
(A)limits the production or distribution of oil, natural gas, or any other petroleum product, 
(B)sets or maintains the price of oil, natural gas, or any petroleum product, or 
(C)otherwise is an action in restraint of trade with respect to oil, natural gas, or any petroleum product,when such action constitutes an act, policy, or practice that is unjustifiable and burdens and restricts United States commerce. 
(2)Countries describedThe countries described in this paragraph are the following: 
(A)Indonesia. 
(B)Kuwait. 
(C)Nigeria. 
(D)Qatar. 
(E)The United Arab Emirates. 
(F)Venezuela. 
(c)Initiation of WTO dispute proceedingsIf the consultations described in subsection (b) are not successful with respect to any country described in subsection (b)(2), the United States Trade Representative shall, not later than 60 days after the date of enactment of this Act, institute proceedings pursuant to the Understanding on Rules and Procedures Governing the Settlement of Disputes with respect to that country and shall take appropriate action with respect to that country under the trade remedy laws of the United States. 
 
